Citation Nr: 0302153
Decision Date: 02/04/03	Archive Date: 01/21/04

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  98-08 576A	)	DATE NOV 06, 2003
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona

REPRESENTATION

Appellant represented by:	The American Legion


ORDER

The following correction is made in a decision issued by the Board in this case on February 4, 2003:

On page 15, the two references to September 16, 1997 in the ORDER are corrected to read January 16, 1997.



		
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans Appeals



Citation Nr: 0302153	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  98-08 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for service-connected 
depression.

(The issues of entitlement to service connection for 
residuals of a hysterectomy and for residuals of a right 
nephrectomy will be the subject of a subsequent Board 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1976 to 
August 1979 and from March 1989 to January 1991.

The procedural history of this case is somewhat complex.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1995 and June 1997 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board is undertaking additional development of the issues 
of entitlement to service connection for residuals of a 
hysterectomy and for residuals of a right nephrectomy 
pursuant to the authority granted by 67 Fed. Reg. 3099, 3104 
(Jan. 23, 2002) (now codified at 38 C.F.R. § 19.9(a)(2) 
(2002)).  When the development has been completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903 (67 Fed. Reg. 3099, 3105 (Jan. 23, 2002) (now 
codified at 38 C.F.R. § 20.903 (2002)).  After giving the 
notice and reviewing the response of the veteran and her 
representative, the Board will prepare a separate decision 
addressing these issues.

In her June 1998 substantive appeal, the veteran raised the 
issue of entitlement to a total disability rating based on 
individual unemployability (TDIU).  This new claim is hereby 
referred to the RO for development and adjudication.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  Prior to January 16, 1997, the veteran's service-
connected depression was manifested by no more than definite 
impairment of social and industrial adaptability, and by 
symptomatology productive of no more than occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform tasks.   

2.  From January 16, 1997, the veteran's service-connected 
depression has been productive of symptomatology resulting in 
occupational and social impairment with reduced reliability 
and productivity, but without severe impairment in the 
ability to establish or maintain effective or favorable 
relationships with people and without severe impairment in 
the ability to obtain or retain employment.


CONCLUSIONS OF LAW

1.  Prior to January 16, 1997, the criteria for entitlement 
to a 30 percent (but no higher) disability evaluation for the 
veteran's service-connected depression were met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 
4.132 and Code 9405 (1996); 38 C.F.R. §§ 4.7, 4.132 and Code 
9440 (2002).

2.  From January 16, 1997, the criteria for entitlement to a 
50 percent (but no higher) disability evaluation for the 
veteran's service-connected depression have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 338 C.F.R. 
§§ 4.7, 4.132 and Code 9405 (1996); 38 C.F.R. §§ 4.7, 4.132 
and Code 9440 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to entitlement to an 
increased rating for depression.  The discussions in the 
rating decisions, statement of the case, supplemental 
statement of the case, and August 2001 and November 2001 
letters have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in the foregoing letters, the veteran was 
advised of the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes VA 
and private medical records and as the veteran has been 
afforded VA psychiatric examinations in connection with her 
claim, the requirements of 38 C.F.R. § 3.159(c)(4) (2002) 
have been met.  Significantly, no additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim.

Factual Background 

By August 1991 rating decision, the RO granted service 
connection for depression on the basis of aggravation, and 
assigned a noncompensable rating.  In the rating decision, 
the RO noted that the veteran received disability severance 
pay for depression that was held by the Physical Evaluation 
Board to have been 10 percent disabling prior to entry into 
service.

On May 1991 VA psychiatric examination, the veteran indicated 
that she was treated for major depression from mid September 
to mid October 1990.  She continued outpatient treatment 
until her discharge in January 1991.  She recounted feelings 
of stress and depression and stated that she was unemployed.  
She report feeling "extremely depressed" in Saudi Arabia, 
but on examination, she indicated that she was not 
particularly depressed.  She was sleeping well, her appetite 
was good, and she had regained some weight that she had 
previously lost.  However, she stated that she was "very 
high strung" and that everything bothered her.  On mental 
status examination, the examiner described the veteran as 
alert, cooperative, and well oriented.  She spoke rapidly and 
without interruption.  He thoughts were coherent, logical, 
and reasonably well organized.  She exhibited normal range of 
affect and did not appeal especially depressed or anxious.  
There was no evidence of thought disorder or psychotic 
process.  The diagnosis was history major depression in 
remission.

On March 1993 psychiatric examination report, the examiner 
indicated that the veteran was employed as a psychiatric 
nurse.  The veteran recounted depressed feelings since 
adolescence.  Two months prior to the examination, she began 
to experience heart palpitations, chest tightness, and fear 
of having a heart attack.  A panic attack was diagnosed at an 
emergency room.  Since that time, she had been feeling 
anxious, was worried about her health, and experienced 
passive suicidal ideation without a particular plan.  She 
expressed despair, frequent nocturnal awakening, and 
difficulty falling asleep.  On objective examination, the 
examiner noted that the veteran was well groomed and dressed.  
She was cooperative, articulate, and a good historian.  Her 
eye contact was good.  She seemed mildly anxious.  There was 
no thought process disorder and there was no evidence of 
psychotic ideation.  Attention and concentration were within 
normal limits.  Memory was intact.  Her mood was moderately 
depressed, and she exhibited passive suicidal ideation.  The 
examiner assessed a history of childhood trauma and symptoms 
of both mood and personality disorders.  Her depression 
developed into dysthymia and then into major depression.  
Since then, she developed mood swings suggestive of bipolar 
disorder.  Anxiety symptoms were of more recent onset, 
presenting as panic disorder.  There were indications of a 
personality disorder.

In January 1995, she filed a claim for an increased rating 
for her service-connected depression.

By October 1995 rating decision, the RO continued the 
veteran's evaluation for depression at zero percent.

A November 1996 VA progress note indicated that the veteran 
was neat, cooperative, and in a good mood.  She was 
talkative, and was an adequate historian.  She had no 
delusions or hallucinations and was alert and oriented.  Her 
judgment and insight were "OK."  Dysthymia and panic 
disorder were diagnosed.

On January 1997 VA psychiatric examination, the veteran 
reported depression exacerbated by her troubled financial 
state and recent health problems and surgeries rendering her 
incapable of bearing children.  Her energy level was low.  
She indicated suicidal ideation but denied any suicide 
attempts.  She complained of panic attacks, feeling 
overwhelmed, and low self-esteem.  She reported memory 
problems.  Objectively, her memory was intact, and she was 
oriented in all spheres.  Her speech was rapid, and her 
thought process production was overabundant and spontaneous.  
Continuity of thought was goal directed but contained 
significant rambling.  The examiner ascertained no suicidal 
ideation or psychotic ideation.  Concentration was slightly 
impaired.  Her mood was anxious and range of affect was 
broad.  She was alert and responsive throughout the 
examination.  Her judgment was good, and her insight was 
fair.  The examiner diagnosed panic disorder without 
agoraphobia and dysthymic disorder.  Global assessment of 
function (GAF) was 60.

By June 1997 rating decision, the RO denied the veteran's 
application for an increased rating for depression.

In a September 1997 written statement, the veteran indicated 
that felt her psychiatric disability should be rated 50 
percent disabling.  

A November 1997 VA progress note revealed that the veteran 
had been working full-time since the previous April.  She 
slept well and denied mood swings.  She stated that she felt 
that her life was "going well."  As well, she had no 
suicidal thoughts.  Objectively, she was neat and 
cooperative.  She was talkative, but her thoughts wandered 
somewhat.  She was a good historian, had no delusions or 
hallucinations, and she was alert and oriented.  Her judgment 
and insight were good.  The assessment was dysthymia and 
panic disorder.

A July 1998 VA progress note indicated that the veteran was 
neat and cooperative with wandering thoughts, and an "OK" 
mood.  She was talkative, and her thoughts wandered somewhat.  
She was an adequate historian, and had no delusions or 
hallucinations.  Judgment and insight were described as 
"OK."  The assessment was dysthymia and panic disorder.

On September 2001 psychiatric examination, the veteran 
reported that she was employed and that she spent her free 
time reading.  She complained of decreased energy due to 
physical problems.  On objective examination, the examiner 
indicated that the veteran became very upset when she felt 
she was not being heard.  Her speech was rapid, emotional, 
and loud.  Her thought process production was over abundant.  
Her continuity of thought was tangential and rambling.  Her 
content of thought contained suicidal ideation but no 
hallucinations, delusions, or feelings of unreality.  Her 
mood was expansive, her affect was labile, and her eye 
contact was poor.  Abstract thinking skills were good as were 
her judgment and insight.  She had slight memory problems.  
The examiner diagnosed panic disorder without agoraphobia, 
dysthymic disorder, and major depressive disorder, single 
episode.  Psychological stressors included her medical 
condition and marital status.  A GAF of 55-60 was assigned.

By rating decision in May 2002, the RO found that the 
criteria for a 30 percent rating were met effective from 
October 24, 1995.  The RO reduced the rating to 20 percent 
after determining that the disability was considered 10 
percent disabling by prior to service.

Analysis 

The present appeal involves the veteran's claim that the 
severity of her service-connected acquired psychiatric 
disability warrants a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet.App. 589, 594 (1991).

The veteran's service-connected depression has been rated by 
the RO under the different criteria.  During the course of 
the period covered by this appeal, the criteria for rating 
mental disorders were revised.  Specifically, on October 8, 
1996, the VA published a final rule, effective November 7, 
1996, to amend the section of the Schedule for Rating 
Disabilities dealing with mental disorders.  61 FR 52695, 
Oct. 8, 1996.  Where laws or regulations change after a claim 
has been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under the version of Code 9405 for certain psychoneurotic 
disorders in effect prior to November 7, 1996, a 
noncompensable rating is for application where there are 
neurotic symptoms which may somewhat adversely affect 
relationships with others but which do not cause impairment 
of working ability.  A 10 percent rating is warranted where 
there are symptoms less than the criteria for the 30 percent 
rating, with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  

A 30 percent rating for PTSD is warranted when there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  In a precedent 
opinion, dated November 9, 1993, VA's General Counsel 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  O.G.C. 
Prec. 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c).

The next higher rating of 50 percent rating is warranted when 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent 
evaluation is for application when the ability to establish 
or maintain effective or favorable relationships with people 
is severely impaired.  The psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  The highest 
rating of 100 percent under this Code is warranted when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment. 

Effective November 7, 1996, revised diagnostic criteria for 
rating mental disorders provide that a zero percent rating is 
warranted where a disorder has been formally diagnosed, but 
the symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  A 10 percent rating is warranted where there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and the ability to 
perform occupational tasks only during periods of significant 
stress, or where the symptoms are controlled by continuous 
medication.

A 30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, and recent 
events).  A 50 percent rating is warranted where the disorder 
is manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  The highest 
available rating, 100 percent, is warranted where the 
disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.

At this point, the Board notes that by rating decision in May 
2002, the RO found that the rating criteria for a 30 percent 
evaluation had been met, effective from October 24, 1995.  It 
is not clear why the RO selected October 24, 1995, as the 
effective date.  It does appear, however, that the RO 
determined that the veteran's depression was 10 percent 
disabling prior to service.  Therefore, pursuant to 38 C.F.R. 
§ 4.22, the RO deducted 10 percent, thus leaving the veteran 
with a 20 percent rating.  The veteran disputes this 
deduction.  In reviewing the claims file, the Board is unable 
to find that the veteran had any knowledge of this deduction 
prior to the May 2002 rating decision.  The initial rating 
decision which granted service connection did not clearly 
discuss the provisions for deducting a percentage for 
preexisting disability, and although a subsequent decision in 
August 1991 did reference a preexisting 10 percent 
disability, the notice letter to the veteran did not refer to 
any deduction, and it does not appear that the actual rating 
decision was furnished to the veteran at that time.  The 
Board therefore finds that the question of the propriety of 
deducting 10 percent from the rating is within the scope of 
the Board's appellate review. 

A review of the evidence does suggest that the veteran did 
have a preexisting psychiatric disorder.  However, it is not 
clear whether such disorder was 10 percent disabling at the 
time of entry into service.  38 C.F.R. § 4.22 provides that 
if the degree of disability at the time of entrance into 
service is not ascertainable in terms of the Rating Schedule, 
then no deduction will be made.  After weighing the available 
evidence pertinent to the applicable time period, the Board 
finds that the degree of disability at the time of entrance 
into service was not ascertainable, and therefore no 
deduction pursuant to 38 C.F.R. § 4.22 should be made. 

Further, after reviewing the post-service evidence in light 
of the change in rating criteria, the Board believes that a 
30 percent rating is warranted for the period prior to 
January 16, 1997, and that a 50 percent rating is warranted 
from that date on.

Prior to January 16, 1997, the veteran's service-connected 
depression was certainly productive of definite impairment.  
Although the evidence suggests that she continued working 
during most, if not all, of that time period, a review of 
ongoing outpatient and examination reports show continued 
problems with long-term personal relationships.  During this 
period, she suffered from anxiety attacks, anxiety and 
depression.  However, her depression appears to have been 
described by examiners as essentially moderate, and objective 
examination showed normal attention with intact memory.  No 
delusions were reported during this period, and there was not 
deficiency in judgment.  Medical reports refer to her as 
cooperative, neat, with no thought process disorder.  In 
other words, while the evidence prior to January 16, 1997, 
certainly shows impairment which was distinct, unambiguous 
and moderately large in degree, the preponderance of such 
evidence was against a finding of considerable impairment so 
as to warrant a 50 percent rating. 

However, while recognizing that the degree of a impairment 
due to a disability is not always clear, it does appear that 
there was a noticeable increase in the severity of the 
depression from beginning about the time of the January 16, 
1997, VA psychiatric examination.  The report of that 
examination references an exacerbation of depression, with 
panic attacks, a decline in self-esteem, and memory problems.  
The Board notes that the veteran's speech was described as 
rapid with overabundant thought process production.  There 
was also a slight impairment of concentration noted.  
Subsequent progress reports do show some fluctuation in 
symptoms, but she continued to have problems with what 
examiners described as wandering thoughts.  At the time of VA 
examination in September 2001, continuity of thought was 
described as tangential and rambling.  A Global Assessment of 
Functioning (GAF) score of 55-60 was assigned at that time.  

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  A 41-50 
score indicates "serious symptoms . . . OR any serious 
impairment in social, occupational, or school functioning . . 
. ."  A 51-60 score indicates "moderate symptoms . . . OR 
any moderate difficulty in social, occupational, or school 
functioning . . . ."  A 61-70 rating indicates "some mild 
symptoms . . . OR some difficulty in social, occupational or 
school functioning . . . but generally functioning pretty 
well, has some meaningful interpersonal relationships."

The Board believes that the degree of impairment due to 
depression essentially met the criteria for a 50 percent 
rating effective from January 16, 1997.  However, the clear 
preponderance of the evidence is against a finding that a 
higher rating is warranted from that time.  The vast majority 
of symptoms listed among the criteria for the next higher 
rating of 70 percent under the new criteria are not shown.  
There is some reference to suicidal ideation, but no problems 
have been reported due to obsessional rituals, near-
continuous panic or depression, impaired impulse control, 
neglect of personal appearance and hygiene.  Moreover, the 
documented psychiatric symptoms from January 16, 1997, on do 
not reach the level of severe impairment in the ability to 
establish and maintain effective or favorable relationships 
or severe impairment in the ability to obtain or retain 
employment so as to warrant a 70 percent rating under the old 
criteria.  Although problems with relationships have been 
reported, she was married at the time of the September 2001 
VA examination.  Although problems with continuing her former 
employment as a nurse were noted, it appears that such 
problems were due to physical disorders rather than her 
depression.  At any rate, it was also noted at the September 
2001 examination that she had been working for two years at 
her current job. 

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a more 
favorable decision than rendered herein.  38 U.S.C.A. 
§ 5107(b).




ORDER

Entitlement to a 30 percent rating (without deduction for 
preexisting disability) for service-connected depression 
prior to September 16, 1997, is warranted.  Entitlement to a 
50 percent rating (without deduction for preexisting 
disability) for service-connected depression from September 
16, 1997, is warranted.  To this extent, the appeal is 
granted. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

